Citation Nr: 0932206	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE
Entitlement to service connection for porphyria cutanea 
tarda, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1970.  The Veteran was awarded the National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign 
Medal. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied service connection for porphyria 
cutanea tarda.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  There is no credible evidence of record showing that the 
Veteran served or had on land visitation in the Republic of 
Vietnam.

2.  Porphyria cutanea tarda is not shown by competent medical 
evidence to be linked to service and it was not manifested in 
service or within one year of service.  


CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred or aggravated by 
service and may not be presumed to have been incurred or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131;             38 
C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.   § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Regarding herbicide exposure, presumptive service connection 
on the basis of herbicide exposure is provided for specified 
diseases manifested to a degree of 10 percent within a 
specified period in a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 U.S.C.A. § 1116(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  Specifically 
service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97.

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain specified diseases 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
Porphyria cutanea tarda is included in the list of identified 
diseases.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R.            § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

In this case, the Veteran contends that porphyria cutanea 
tarda had its onset during military service as a result of 
exposure to Agent Orange.

The first element of a claim for service connection is that 
there must be evidence of a current disability.  A July 2005 
VA treatment report reflects that the Veteran was diagnosed 
with porphyria cutanea tarda.  Therefore, the Board concedes 
that the Veteran has a current disability.  The Veteran avers 
that his porphyria cutanea tarda is due to herbicide exposure 
in Vietnam.  

After a thorough review of the Veteran's claims file, the 
Board concludes that the evidence of record is insufficient 
to establish a presumption of herbicide exposure because 
there is no evidence substantiating the Veteran's contentions 
he had in-country service or visitation in Vietnam.  The 
National Personnel Records Center (NPRC) confirmed that the 
USS Leary patrolled the waters off the shore of Vietnam, but 
was unable to determine whether the Veteran had in-country 
service or visitation in Vietnam.  See September 2005 NPRC 
response printed in November 2005 and in October 2008.  The 
Veteran was also given an opportunity to provide additional 
evidence regarding his service.  In the May 2009 hearing, the 
Veteran described serving aboard the USS Leary in the coastal 
waters of Vietnam, and contended that he was sent on a supply 
run to Vietnam.  He stated that he went with a landing party 
into Vietnam to get tomatoes and other vegetables.  The 
Veteran did not submit any orders or any other evidence in 
any form for this brief trip, and after a review of the 
Veteran's personnel records, the Board found no evidence to 
substantiate this visit.  Although the Veteran's service 
records indicate that he received the Vietnam Service Medal, 
there is no indication that he ever served or visited in-
country.  Id.  See also Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (upheld VA's requirement that a claimant must have 
been present within the land borders of Vietnam at some point 
in the course of his or her military duty in order to be 
entitled to the presumption of herbicide exposure under 
38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  
See also 38C.F.R. § 3.313.

Thus, while he has been diagnosed with a disease listed at § 
3.309(e) (porphyria cutanea tarda), he is not entitled to the 
presumption that it was incurred in or aggravated by service 
on the basis of exposure to an herbicide agent during service 
in Vietnam because he did not, as a matter of law, serve in 
or visit the Republic of Vietnam.  

In the absence of evidence of actual duty or visitation in 
Vietnam, the Veteran is not entitled to a presumption of 
Agent Orange exposure.  Service connection on a presumptive 
basis is not warranted.  

Nevertheless, even if a Veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Review of the Veteran's service treatment records are absent 
of any complaints, treatment, or diagnosis for skin rash or 
symptoms otherwise relating to porphyria cutanea tarda.  
Similarly, upon discharge from service, clinical evaluation 
of the Veteran's skin was noted as normal, as reflected in 
the August 1970 discharge examination report.  

Post service treatment records beginning in 2005 note the 
Veteran's diagnosis of porphyria cutanea tarda.  After review 
of the VA treatment records, the Board finds there is no 
medical evidence otherwise relating the Veteran's porphyria 
cutanea tarda to any aspect of his active service.  A July 
2007 VA examination also fails to attribute his porphyria 
cutanea tarda to service or any event of service.

The competent and credible evidence of record does not show 
that the Veteran's porphyria cutanea tarda began in service, 
manifested to a compensable degree within a year after 
service, or is in any way related to service to include any 
claimed in-service herbicide exposure.  A significant lapse 
in time between service and post-service medical treatment 
may be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In this case, the service 
treatment records, lapse in time, and other evidence of 
record, factor against the Veteran's claim.  In fact, the 
Veteran has not submitted or identified any medical opinion 
or other medical evidence regarding an etiological 
relationship to service that supports his claim.  

The Veteran's appellate assertions have been considered, and 
it is acknowledged that the Veteran is competent to report 
that on which he has personal knowledge, i.e., what comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is a layperson, and as a 
layperson, he does not have the expertise to render a medical 
diagnosis or an opinion regarding the etiology of a disease 
or disorder.  The Veteran is not competent to etiologically 
relate his porphyria cutanea tarda to any in-service event, 
encounter or exposure.  As such, his statements are rejected 
as they are of no probative value.

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected per 38 C.F.R. § 3.303(b) if "continuity of 
symptomatology is demonstrated."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997); see also 38 C.F.R. § 3.303(d).  
However, such is not demonstrated in this case.  Moreover, 
the Board does not find the Veteran's contentions in this 
regard to be credible, when viewed in conjunction with the 
record as a whole.  Therefore, in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the initial demonstration of porphyria cutanea 
tarda for 25 years after the Veteran's discharge from 
service, to be too remote from service to be reasonably 
related to it. 

As more fully explained below, the Board has concluded that 
obtaining a VA examination is not necessary to decide this 
claim.  With consideration of the evidence of record, the 
length of time following service prior to a recorded 
diagnosis of porphyria cutanea tarda, and the absence of any 
medical opinion suggesting a causal link between the 
Veteran's disability and his service, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in August 
2005, before the original adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate claim for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examination reports were obtained.  VA treatment records 
dated from July 2005 to July 2008 were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the porphyria cutanea tarda.  
However, under the facts of this case, the Board has no duty 
to provide a VA examination or obtain a medical opinion.  No 
evidence of record suggests an indication of an association 
between the Veteran's service and his porphyria cutanea 
tarda.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board has carefully considered the Court's language in 
McLendon that the threshold for showing this association is a 
low one.  However, there is a threshold.  In this case there 
is no credible evidence of continuity of symptomatology.  Nor 
is there any even speculative medical evidence of an 
association.  Rather, only the Veteran's contentions provide 
any suggestion of such associations.  The Board does not find 
the Veteran's contentions to rise to the level of the 
"indication of an association" referred to in 38 U.S.C.A. § 
5103A or in McLendon.

As explained above, the Veteran is not competent to provide a 
medical opinion on such a complex issue, therefore his 
opinion as to a causation or aggravation relationship in 
these particular matters is not an indication of an 
association.  If a Veteran's mere contention, standing alone, 
that his claimed disability is related to his service or to a 
service connected disability is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is without meaning because in every claim, 
the Veteran will necessarily so contend.  An interpretation 
of a statute that renders part of the statutory language 
superfluous is to be avoided.  See Splane v. West, 216 F.3d 
1058, 1068-69 (Fed. Cir. 2000) ("canons of construction 
require us to give effect to the clear language of statute 
and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the Veteran a VA examination or obtain a medical 
opinion in this case.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to service connection for porphyria cutanea 
tarda, to include as due to exposure to Agent Orange, is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


